Citation Nr: 1746758	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  08-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations (stomach disability) evaluated 20 percent disabling prior to March 30, 2006, 60 percent disabling from March 30, 2006 to July 31, 2007, and 40 percent disabling on and after August 1, 2007.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia, anxiety disorder, PTSD and depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an October 2007 rating decision of the RO in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Detroit Michigan.

In February 2013 and October 2015, the Board remanded this case for further development.  The February 2013 decision in part restored nervous manifestations associated with the service-connected stomach condition.  The October 2015 decision in part reopened the claim of service connection for schizophrenia based on new and material evidence.

A July 2010 VA treatment record reflects current diagnosis of depressive disorder and the April 2016 VA examination noted current diagnosis of PTSD, as such, the issue of appeal is recharacterized to include these diagnoses.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Psychological Disorder

The Veteran appeared for a VA examination in April 2016.  The examiner stated that the Veteran had schizophrenia and PTSD conforming to DSM-V criteria.  The examiner found it is less likely as not that the diagnoses of either schizophrenia or PTSD had its onset during the Veteran's military service or was caused by any incident or event that occurred during his period of service, or, occurred within one year of discharge.  The examiner's rationale was that schizophrenia was not diagnosed until February 2008, PTSD was not diagnosed until June 2009, and the service treatment records (STRs) did not reflect diagnosis of schizophrenia.  The examiner noted that the STRs and medical records from the years directly after service do not reflect schizophrenia, but rather anxiety, worry, and nervousness.

The opinion is inadequate as it does not address the Veteran's other current diagnoses of anxiety and depressive disorder, as reflected in VA treatment records nor provide any etiology opinion for these disorders.  As the VA examiner noted, the Veteran reported anxiety, worry, and nervousness  in-service.  Further, the Veteran was seen at the Fort Lee emergency clinic on June 2, 1964 for "acute depressive reaction," and he was "admitted."  On the Veteran's April 1965 discharge Report of Medical History, he reported depression.  In light of these facts, it is especially important to consider whether the diagnoses of anxiety and depression had onset in service or was otherwise etiologically related to service.

Further, the examiner bases the opinion on the lack of diagnosis in the STRs and diagnosis decades post-service.  However, lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The examiner is asked to consider that the Veteran's symptoms in-service and post-service reflected mental disability prior to medical diagnosis of record.

The April 2016 VA examination was conducted in accordance with the DSM-V.  The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, in November 2012, on remand, the examiner should consider both the DSM-IV and DSM-V criteria and state whether an opinion changes when considered under DSM-IV criteria.  See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308  (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).

The Veteran's STRs reflect that he "failed the mental test August 1963," prior to service.  The April 2016 VA examination also notes that in regard to schizophrenia, "one is born with the organic disorder; it is not caused by external events."  Therefore a medical opinion is necessary to determine if the Veteran had a preexisting or congenital mental disorder aggravated by service.  

Stomach Disorder

Further development is required as to the increased rating claim for stomach disability.

In response to the inquiry as to whether the stomach disability most closely approximates "moderate" or "severe" postgastrectomy symptoms," the June 2016 VA examiner stated an inability to opine without resorting to mere speculation, and stated that the expertise of a hematologist and or gastroenterologist is in order.  On remand, efforts should be made to obtain a hematologist and/or gastroenterologist's opinion as to the severity of the Veteran's stomach disability symptoms.

A February 2013 Board decision, in part, restored nervous manifestations as being part of the service-connected stomach condition.  The April 2016 VA examiner did not clarify the extent that the Veteran's stomach disability has ever manifested with nervous manifestations.  A medical opinion to this effect is required.  The examiner is also requested to opine whether the service-connected stomach disability has caused or aggravated the Veteran's psychological disorders.

TDIU

As the claim for TDIU is inextricably intertwined with the other claims on appeal, adjudication on the claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner as to psychiatric disabilities.  The examiner should note that the claims file was fully reviewed.  If examination of the Veteran is necessary to respond to the following inquiries, one should be scheduled.  Please address both the DSM-V and DSM-IV in all opinions.

A) With respect to all psychiatric disabilities diagnosed during the claims period, including chronic paranoid schizophrenia, anxiety disorder, PTSD and depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's military service or was caused by any incident or event that occurred during his period of service.  Particular attention is requested to the current diagnoses of anxiety and depression as reflected in the VA treatment records.

B)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychosis, to include schizophrenia, first manifested within one year-of the Veteran's service discharge in April 1965, and, if so, to describe, the manifestations.

Please note that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  

Preexisting and/or Congenital Psychiatric Disorder

The Veteran's STRs reflect that he "failed the mental test August 1963," prior to service.  The April 2016 VA examination also notes that in regard to schizophrenia, "one is born with the organic disorder; it is not caused by external events."  

C)  Please opine (1) Is there clear and unmistakable evidence that any pre-existing psychiatric disorder did not undergo an increase in the underlying pathology during service?  (2)  Was such increase clearly and unmistakably due to the natural progress of the psychiatric condition?

D)  Please indicate (1) if any congenital psychiatric disability constitutes a congenital disease or a congenital defect;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

(2)  If the examiner determines that a congenital defect is present, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

(3)  If the examiner determines that a congenital disease is present, opine whether the disability clearly and unmistakably underwent no permanent increase in severity as a result of active service.

Nervous Manifestations of Stomach Disability

E)  From the Veteran's service to present, please identify any nervous manifestations associated with the service-connected duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia.  

Please opine whether the Veteran's service-connected stomach disability caused or permanently aggravated any diagnosed psychiatric disability, to include chronic paranoid schizophrenia, anxiety disorder, PTSD and depressive disorder.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records showing psychiatric treatment and complaints; VA and private treatment records; VA examination reports; and the Veteran's statements regarding onset of symptoms.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  Send the Veteran's claims file to a hematologist and/or gastroenterologist, to the extent possible.  The examiner should note that the claims file was fully reviewed.  If examination of the Veteran is necessary to respond to the following inquiries, one should be scheduled.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations.

The examiner should opine as to whether the service-connected duodenal ulcer, status-post subtotal gastrectomy with pernicious anemia and associated nervous manifestations most closely approximate "moderate" or "severe" postgastrectomy symptoms.

Note: "Moderate" symptoms include less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  "Severe" symptoms include nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claims: entitlement to TDIU, increased rating for stomach disorder, and service connection for psychiatric disorder.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




